DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 19 objected to because of the following informalities:  The term "inteveing" is a typo and should be corrected to "intervening".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 2, 6, 9-11, 15, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Desai (US 2004/0072529 A1).
Regarding claim 1, Desai discloses a system for controlling a fume hood (Desai 100) comprising a first image sensor (Desai 31) in the form of a machine vision system (Desai [0023]) providing images from a first vantage point (see Desai figure 1), the first image sensor has a field of view that includes at least a horizontal sash part of the fume hood (Desai [0023]), and a second image sensor (Desai 31) configured to provide images from a second vantage point (see Desai figure 1) that is different from the first vantage point (see Desai figure 1). The second image sensor has a field of view that includes at least a vertical sash part of the fume hood (Desai [0023]). Desai further discloses a controller (Desai 5) operatively coupled to the first image sensor and the second image sensor by transmitters (Desai 32) and a receiver (Desai 4), and the controller is configured to provide a control signal (Desai [0035]) to a ventilation device (Desai 6) to produce a desired airflow (Desai [0035]) in the fume hood, wherein the controller uses at least one of the images from the first image sensor and/or the second image sensor (Desai [0035]). Examiner notes that Desai has used the term machine vision system and that such a system inherently has an image sensor to generate an image for the controller and further notes that while the reference numeral 31 has been used for both image sensors figure 1 clearly depicts two separate sensors in different locations.
Regarding claim 2, Desai as applied to claim 1 further discloses the desired airflow is a desired face velocity at the hood opening (Desai [0035]). Examiner notes that the airflow velocity at the hood opening is inherently linked to the airflow per unit of area of the hood opening.
Regarding claim 6, Desai as applied to claim 1 further discloses the size of the fume hood opening is defined at least in part by the current position of one or more moveable sashes (Desai 2a and 2b).
Regarding claim 9, Desai as applied to claim 1 further discloses that the image sensors are configured to detect the position of sashes (Desai [0028]) which is then used by the controller to calculate a size of the hood opening (Desai [0028]) and then send a control signal to maintain a desired face velocity (Desai [0035]). Examiner notes that the airflow velocity at the hood opening is inherently linked to the airflow per unit of area of the hood opening.
Regarding claim 10¸Desai discloses a method of controlling a fume hood (Desai 100) comprising: obtaining a first image (Desai S10) from a first image sensor (Desai 31) having a first vantage point (see Desai figure 1) having a field of view that includes at least part of a fume hood opening including the horizontal movement of a sash (Desai [0023]) and obtaining a second image (Desai S10) from a second image sensor (Desai 31) having a second vantage point (see Desai figure 1) having a field of view that includes at least part of a fume hood opening including a vertical movement of the sash (Desai [0023]) and providing a control signal (Desai S40) to a ventilation device (Desai 6) to produce a desired airflow in the fume hood, the control being based at least in part upon the first image from the first image sensor and/or the second image from the second image sensor (Desai [0032]). Examiner notes that Desai has used the term machine vision system and that such a system inherently has an image sensor to generate an image for the controller and further notes that while the reference numeral 31 has been used for both image sensors figure 1 clearly depicts two separate sensors in different locations.
Regarding claim 11, Desai as applied to claim 10 further discloses the desired airflow is a desired face velocity at the hood opening (Desai [0035]). Examiner notes that the airflow velocity at the hood opening is inherently linked to the airflow per unit of area of the hood opening.
Regarding claim 15, Desai as applied to claim 10 further discloses the size of the fume hood opening is defined at least in part by the current position of one or more moveable sashes (Desai 2a and 2b).
Regarding claim 18, Desai as applied to claim 10 further discloses detecting the position of sashes (Desai [0028]) which is then used by the controller to calculate a size of the hood opening (Desai [0028]) and then send a control signal to maintain a desired face velocity (Desai [0035]). Examiner notes that the airflow velocity at the hood opening is inherently linked to the airflow per unit of area of the hood opening.
Regarding claim 19¸Desai discloses a method of controlling a fume hood (Desai 100) comprising obtaining a plurality of images (Desai S10) from a plurality of image sensors (Desai 31), each of the plurality  of image sensors having a different vantage point (see Desai figure 1) and each having a field of view that includes at least a part of the fume hood opening (Desai [0023]) and providing a control signal (Desai S40) to a ventilation device (Desai 6) to produce a desired airflow (Desai [0032]) in the fume hood, the control signal based at least in part upon at least one of the plurality of images (Desai [0032]). ]). Examiner notes that Desai has used the term machine vision system and that such a system inherently has an image sensor to generate an image for the controller and further notes that while the reference numeral 31 has been used for both image sensors figure 1 clearly depicts two separate sensors in different locations. Examiner further notes that inherently the system will function and a control signal will be generated when the images sensors field of view is not blocked.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-5, and 7-8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US 2004/0072529 A1) as applied to claim 1 above, and further in view of Bagwell et al. (US 2013/0213483 A1).
Regarding claim 3, Desai as applied to claim 1 is silent regarding the use of infrared light image sensors for its machine vision system.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes infrared video cameras (Bagwell [0132]) and a controller that can analyze the infrared images to identify hot zones (Bagwell [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system to utilize Bagwell’s teaching of using infrared camera sensors to enable Desai’s system to produce the predictable result of being able to identify hot zones in the fume hood indicative of poor airflow in addition to determining the size of the opening.
Regarding claim 4, Desai is silent regarding the exact type of camera used in the machine vision system.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system with Bagwell’s visible spectrum cameras to produce the predictable result of creating images of the visible light spectrum for use by the controller in determining the size of the hood opening.
Regarding claim 5, Desai is silent regarding the types of sensors used by the machine vision system.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images and infrared video cameras (Bagwell 962) for providing infrared images.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system with Bagwell’s teaching of using both infrared and optical light image sensors to produce the predictable result of collecting both optical images and thermal images of the fume hood opening for use by the controller.
Regarding claim 7, Desai is unclear about the exact locations of the image sensors with respect to the hood.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images and teaches the cameras can be located in any suitable position (Bagwell [0132]) including a location (Bagwell 920, see Bagwell figure 40) located within the hood directed to an opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system by locating the first camera for the machine vision system within the hood as taught by Bagwell to produce the predictable result of providing images of the fume hood opening while positioning the camera to minimize the probability of damage to the camera.
Regarding claim 8, Desai is silent regarding the exact location of the image sensors.
However, However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images and teaches the cameras can be located in any suitable position (Bagwell [0132]) including a plurality of positions shown in figure 42 that are located outside of the fume hood.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact placement of the cameras is a matter of design choice and one of ordinary skill in the art would have chosen an appropriate image sensor location outside of the fume hood.
Claims 12-14, and 16-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US 2004/0072529 A1) as applied to claim  10 above, and further in view of Bagwell et al. (US 2013/0213483 A1).
Regarding claim 12, Desai as applied to claim 10 is silent regarding the use of infrared light image sensors for its machine vision system.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes infrared video cameras (Bagwell [0132]) and a controller that can analyze the infrared images to identify hot zones (Bagwell [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system to utilize Bagwell’s teaching of using infrared camera sensors to enable Desai’s system to produce the predictable result of being able to identify hot zones in the fume hood indicative of poor airflow in addition to determining the size of the opening.
Regarding claim 13, Desai as applied to claim 10 is silent regarding the exact type of camera used in the machine vision system.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system with Bagwell’s visible spectrum cameras to produce the predictable result of creating images of the visible light spectrum for use by the controller in determining the size of the hood opening.
Regarding Claim 14, Desai as applied to claim 10 is silent regarding the types of sensors used by the machine vision system.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images and infrared video cameras (Bagwell 962) for providing infrared images.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system with Bagwell’s teaching of using both infrared and optical light image sensors to produce the predictable result of collecting both optical images and thermal images of the fume hood opening for use by the controller.
Regarding claim 16, Desai as applied to claim 10 is unclear about the exact locations of the image sensors with respect to the hood.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images and teaches the cameras can be located in any suitable position (Bagwell [0132]) including a location (Bagwell 920, see Bagwell figure 40) located within the hood directed to an opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system by locating the first camera for the machine vision system within the hood as taught by Bagwell to produce the predictable result of providing images of the fume hood opening while positioning the camera to minimize the probability of damage to the camera.
Regarding claim 17, Desai as applied to claim 10 is silent regarding the exact location of the image sensors.
However, However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images and teaches the cameras can be located in any suitable position (Bagwell [0132]) including a plurality of positions shown in figure 42 that are located outside of the fume hood.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact placement of the cameras is a matter of design choice and one of ordinary skill in the art would have chosen an appropriate image sensor location outside of the fume hood.
Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US 2004/0072529 A1) as applied to claim 19 above, and further in view of Bagwell et al. (US 2013/0213483 A1).
Regarding claim 20, Desai as applied to claim 19 is silent regarding the types of sensors used by the machine vision system.
However, in the related field of endeavor of exhaust hoods, Bagwell teaches an exhaust hood system comprising a plurality of sensors that includes video cameras (Bagwell [0132]) for providing visible light images and infrared video cameras (Bagwell 962) for providing infrared images.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Desai’s system with Bagwell’s teaching of using both infrared and optical light image sensors to produce the predictable result of collecting both optical images and thermal images of the fume hood opening for use by the controller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelczynski (US 2014/0092239 A1), McIlhany (US 2014/0094106 A1), Charles (US 2014/0080396 A1), Scholten (US 2005/0048900 A1), Jacob (US 5,882,254) each disclose a fume hood control system utilizing optical sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762